Certiorari to the Court of Claims. Motion to remand for additional findings.
The motion is granted, and the cause is remanded for additional findings by the Court of Claims from the evidence- already introduced before the Court of Claims in respect to the outlay in bonds or money required to be deposited by the petitioner herein in securing a stay of the execution of the judgment against the petitioner in the suit against it by the United States in the United States District Court for the Eastern District of Wisconsin and in the Circuit Court of Appeals for the Seventh Circuit.